UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: BMT Investment Funds Address of Principal Business Office: 10 South Bryn Mawr Avenue Bryn Mawr, Pennsylvania 19010 Telephone Number (including area code): Name and Address of Agent for Service of Process: Lori Buchanan Goldman 10 South Bryn Mawr Avenue Bryn Mawr, Pennsylvania 19010 With Copies to: Fabio Battaglia III Stradley Ronon Stevens & Young, LLP 2005 Market Street, Ste. 2600 Philadelphia, PA 19103 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X] No [ ] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the Township of Lower Merion and the Commonwealth of Pennsylvania on the 24th day of February, 2017. BMT Investment Funds By: /s/ Stephen M. Wellman Stephen M. Wellman Trustee and President
